          Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 1 of 11



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: ANDREW E. KRAUSE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2769
Facsimile: (212) 637-2786
E-mail: andrew.krause@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
STATE OF NEW YORK, et al.,
                                                                        :
                                                                        :   18 Civ. 8084 (VEC)
                                    Plaintiffs,
                                                                        :
                                                                        :   ANSWER
         -against-
                                                                        :
                                                                        :
U.S. DEPARTMENT OF THE INTERIOR, et al.,
                                                                        :
                                                                        :
                                    Defendants.
                                                                        :
------------------------------------------------------------------------x

        Defendants United States Department of the Interior (“DOI”), United States Fish and

Wildlife Service (“FWS”), and Daniel Jorjani, in his official capacity as Principal Deputy

Solicitor exercising the authority of the Solicitor of the Interior (“Defendants”), by their attorney,

Geoffrey S. Berman, United States Attorney for the Southern District of New York, hereby

answer the complaint of plaintiffs State of New York, State of California, State of Illinois, State

of Maryland, Commonwealth of Massachusetts, State of New Jersey, State of New Mexico, and

State of Oregon (“Plaintiffs”), dated September 5, 2018, as follows:

        1.       The allegations contained in the first sentence of paragraph 1 of the complaint

constitute Plaintiffs’ characterization of this action, to which no response is required.

Defendants deny the allegations contained in the second sentence of paragraph 1 of the

complaint.
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 2 of 11



       2.      The allegations contained in the first sentence of paragraph 2 of the complaint

consist of Plaintiffs’ characterization of the Migratory Bird Treaty Act, 16 U.S.C. § 703

(“MBTA”). Defendants admit that the quoted phrases are contained within the MBTA, and

respectfully refer the Court to the statute for a complete and accurate description of its contents.

Defendants admit the allegations contained in the second sentence of paragraph 2 of the

complaint. The allegations contained in the third sentence of paragraph 2 of the complaint

consist of Plaintiffs’ characterization of the MBTA, to which no response is required.

       3.      Defendants admit the allegations contained in the first sentence of paragraph 3 of

the complaint. Defendants deny the allegations contained in the second sentence of paragraph 3

of the complaint, except aver that prior to the issuance of the legal opinion that is the focus of

this lawsuit, Opinion M-37050 (The Migratory Bird Treaty Act Does Not Prohibit Incidental

Take) (“Opinion M-37050”), the DOI and the FWS, as well as the Department of Justice

(“DOJ”), interpreted the MBTA to prohibit the “incidental” taking or killing of migratory birds.

       4.      Defendants deny the allegations contained in the first sentence of paragraph 4 of

the complaint. Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the second sentence of paragraph 4 of the complaint.

Defendants deny the allegations contained in the third sentence of paragraph 4 of the complaint,

except aver that the DOJ has, in the past, prosecuted certain entities that engaged in activities that

resulted in the incidental taking or killing of migratory birds.

       5.      Defendants deny the allegations contained in the first sentence of paragraph 5 of

the complaint, except admit that Opinion M-37041 was issued on January 10, 2017. The

remainder of the allegations contained in paragraph 5 of the complaint consist of Plaintiffs’

characterization of Opinion M-37041. Defendants admit that the quoted phrases are contained




                                                  2
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 3 of 11



within Opinion M-37041, and respectfully refer the Court to that document for a complete and

accurate description of its contents.

       6.      The allegations contained in paragraph 6 of the complaint consist of Plaintiffs’

characterization of Opinion M-37050. Defendants admit that the quoted phrase is contained

within Opinion M-37050, and respectfully refer the Court to Opinion M-37050 for a complete

and accurate description of its contents.

       7.      Defendants deny the allegations contained in the first sentence of paragraph 7 of

the complaint. The allegations contained in the second sentence of paragraph 7 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

       8.      The allegations contained in the first and second sentences of paragraph 8 of the

complaint consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

Defendants deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the third and fourth sentences of paragraph 8 of the complaint.

       9.      Defendants deny the allegations contained in the first sentence of paragraph 9 of

the complaint. The allegations contained in the second sentence of paragraph 9 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

Moreover, the allegations contained in the second sentence of paragraph 9 of the complaint

consist of Plaintiffs’ characterization of a court decision; Defendants respectfully refer the Court

to that decision for a complete and accurate description of its contents.

       10.     The allegations contained paragraph 10 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required.

       11.     The allegations contained in paragraph 11 of the complaint consist of Plaintiffs’

legal opinions and conclusions regarding jurisdiction, to which no response is required. To the




                                                 3
            Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 4 of 11



extent a response is required, Defendants deny the allegations contained in paragraph 11 of the

complaint.

       12.      The allegations contained in paragraph 12 of the complaint consist of Plaintiffs’

legal opinions and conclusions regarding venue, to which no response is required. To the extent

a response is required, Defendants deny the allegations contained in paragraph 12 of the

complaint, except aver that defendants DOI and FWS are agencies of the United States, and

defendant Jorjani is sued in his official capacity as a federal official, and admit that the State of

New York is legally deemed to reside within this district.

       13.      Defendants admit the allegations contained in the first sentence of paragraph 13 of

the complaint. Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the second, fourth fifth, and sixth sentences of paragraph 13

of the complaint. The third and seventh sentences of paragraph 13 of the complaint consist of

Plaintiffs’ characterization of two statutes, to which no response is required. Defendants

respectfully refer the Court to the statutes for complete and accurate descriptions of their

contents.

       14.      Defendants admit the allegations contained in the first sentence of paragraph 14 of

the complaint. The allegations contained in the second and sixth sentences of paragraph 14 of

the complaint consist of Plaintiffs’ characterization of a provision of the California constitution,

a statute, a judicial decision, and a survey report, to which no response is required. Defendants

respectfully refer the Court to those materials for complete and accurate descriptions of their

contents. Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the third, fourth, fifth, seventh, and eighth sentences of paragraph 14

of the complaint.




                                                   4
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 5 of 11



        15.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first sentence of paragraph 15 of the complaint. The

allegations contained in the second, third, fifth, and sixth sentences of paragraph 15 of the

complaint consist of Plaintiffs’ characterization of a provision of the Illinois constitution, a

statute, and two judicial decisions, to which no response is required. Defendants respectfully

refer the Court to those materials for complete and accurate descriptions of their contents.

Defendants admit the allegations contained in the first clause of the fourth sentence of paragraph

15 of the complaint, and deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the second clause of that sentence.

        16.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, second, fifth, sixth, ninth, and tenth sentences of

paragraph 16 of the complaint. The allegations contained in the third sentence of paragraph 16

of the complaint consist of Plaintiffs’ characterization of a provision of the Illinois constitution

and a statute, to which no response is required. Defendants respectfully refer the Court to those

materials for complete and accurate descriptions of their contents. The allegations contained in

the fourth sentence of paragraph 16 of the complaint consist of Plaintiffs’ legal opinions and

conclusions, to which no response is required. To the extent a response is required, Defendants

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in the fourth sentence of paragraph 16 of the complaint. The allegations contained in

the seventh and eighth sentences of paragraph 16 of the complaint consist of Plaintiffs’

characterization of an unspecified “federal government study,” to which no response is required.

Defendants respectfully refer the Court to that “study” for a complete and accurate description of

its contents.




                                                   5
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 6 of 11



        17.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, fourth, fifth, sixth, and seventh sentences of

paragraph 17 of the complaint. The allegations contained in the second and third sentences of

paragraph 17 of the complaint consist of Plaintiffs’ characterization of a judicial decision and a

statute, to which no response is required. Defendants respectfully refer the Court to those

materials for complete and accurate descriptions of their contents.

        18.     Defendants admit that New Jersey is a sovereign state of the United States of

America, but otherwise deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the first sentence of paragraph 18 of the complaint. The

allegations contained in the third sentence of paragraph 18 of the complaint consist of Plaintiffs’

characterization of a statute, to which no response is required. Defendants deny knowledge or

information sufficient to form a belief as to the truth of the allegations contained in the remainder

of paragraph 18 of the complaint.

        19.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, fifth, sixth, ninth, and tenth sentences of paragraph

19 of the complaint. The allegations contained in the second, third, and fourth sentences of

paragraph 19 of the complaint consist of Plaintiffs’ characterization of a provision of the New

Mexico constitution, a statute, and a judicial decision, to which no response is required.

Defendants respectfully refer the Court to those materials for complete and accurate descriptions

of their contents. Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the remainder of paragraph 19 of the complaint.

        20.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, second, fourth, fifth, seventh, ninth, eleventh,




                                                   6
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 7 of 11



twelfth, and fourteenth sentences of paragraph 20 of the complaint. The allegations contained in

the third, sixth, eighth, and tenth sentences of paragraph 20 of the complaint consist of Plaintiffs’

characterization of statutes, an administrative rule, and a survey report, to which no response is

required. Defendants respectfully refer the Court to those materials for complete and accurate

descriptions of their contents. The allegations contained in the thirteenth sentence of paragraph

20 of the complaint consist of Plaintiffs’ legal opinions and conclusions, to which no response is

required. To the extent a response is required, Defendants deny knowledge or information

sufficient to form a belief as to the truth of the allegations contained in the thirteenth sentence of

paragraph 20 of the complaint.

       21.     The allegations contained in paragraph 21 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 21 of the complaint.

       22.     Defendants admit the allegations contained in paragraph 22 of the complaint.

       23.     Defendants admit the allegations contained in paragraph 23 of the complaint.

       24.     Defendants admit the allegations contained in paragraph 24 of the complaint.

       25.     Defendants deny the allegations contained in the first sentence of paragraph 25 of

the complaint, except aver that the lawsuits with Southern District of New York docket numbers

18 Civ. 4596 and 18 Civ. 4601 concern issues similar to those addressed in this complaint, and

all three of these suits are now consolidated under docket number 18 Civ. 4596. The allegations

contained in the second sentence of paragraph 25 of the complaint consist of Plaintiffs’ legal

opinions and conclusions, to which no response is required. Defendants incorporate by




                                                  7
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 8 of 11



reference each and every response set forth to the allegations contained in paragraphs 19 through

64 of the NRDC complaint, and paragraphs 29 through 70 for the Audubon Society complaint.

       26.     Defendants deny the allegations contained in paragraph 26 of the complaint.

       27.     Defendants deny the allegations contained in paragraph 27 of the complaint.

       28.     Defendants deny the allegations contained in paragraph 28 of the complaint.

       29.     The allegations contained in paragraph 29 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 29 of the complaint.

       30.     The allegations contained in the first sentence of paragraph 30 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

Defendants deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the second sentence of paragraph 30 of the complaint.

       31.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first sentence of paragraph 31 of the complaint. The

allegations contained in the second sentence of paragraph 31 of the complaint consist of

Plaintiffs’ characterization of a judicial decision. Defendants admit that the quoted phrases are

contained within the decision, and respectfully refer the Court to the decision for a complete and

accurate description of its contents.

       32.     Defendants admit the allegations contained in the first sentence of paragraph 32 of

the complaint. Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the second sentence of paragraph 32 of the complaint.




                                                 8
         Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 9 of 11



       33.     The allegations contained in paragraph 33 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 33 of the complaint.

       34.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, second, and fourth sentences of paragraph 34 of the

complaint. Defendants admit the allegations contained in the fifth sentence of paragraph 34 of

the complaint. Defendants deny the allegations contained in the third and sixth sentences of

paragraph 34 of the complaint, except aver that penalties or fines received pursuant to the MBTA

are authorized to be appropriated to the DOI for purposes of allocation under the North

American Wetlands Conservation Act.

       35.     The allegations contained in paragraph 35 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 35 of the complaint.

       36.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 36 of the complaint.

       37.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 37 of the complaint.

       38.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 38 of the complaint.

       39.     The allegations contained in the first sentence of paragraph 39 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.




                                                 9
        Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 10 of 11



Defendants deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the second and third sentences of paragraph 39 of the complaint.

       40.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 40 of the complaint.

       41.     The allegations contained in paragraph 41 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required.

       42.     Defendants repeat and incorporate by reference each and every response set forth

herein to the allegations contained in paragraphs 1 through 41 of the complaint.

       43.     The allegations contained in paragraph 43 of the complaint consist of Plaintiffs’

characterization of the Administrative Procedure Act. Defendants admit that the quoted phrases

are contained within the statute, and respectfully refer the Court to the statute for a complete and

accurate description of its contents.

       44.     The allegations contained in the first sentence of paragraph 44 of the complaint

consist of Plaintiffs’ characterization of the MBTA. Defendants admit that the quoted words are

contained within the statute, and respectfully refer the Court to the statute for a complete and

accurate description of its contents. The allegations contained in the second sentence of

paragraph 44 of the complaint consist of Plaintiffs’ legal opinions and conclusions, to which no

response is required.

       45.     Defendants deny the allegations contained in paragraph 45 of the complaint.

       46.     Defendants deny the allegations contained in paragraph 46 of the complaint.

       47.     The remainder of the complaint consists of Plaintiffs’ prayer for relief, to which

no response is required. To the extent a response is required, Defendants deny that Plaintiffs are

entitled to the requested relief, or to any relief whatsoever.




                                                  10
        Case 1:18-cv-08084-VEC Document 68 Filed 09/06/19 Page 11 of 11



                                            DEFENSES

                                        FIRST DEFENSE

       The complaint fails to state a claim upon which relief may be granted.

                                      SECOND DEFENSE

       Some or all of the Plaintiffs lack standing to bring this lawsuit.

                                       THIRD DEFENSE

       The complaint fails to identify a final agency action.

                                      FOURTH DEFENSE

       Defendant reserves the right to amend this answer to assert any other matter that

constitutes an avoidance or affirmative defense under Rule 8(c) of the Federal Rules of Civil

Procedure.



       WHEREFORE, Defendants respectfully request that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of Defendants; and (3) grant such further relief as the

Court deems just and proper.

Dated: New York, New York
       September 6, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:     /s/ Andrew E. Krause
                                              ANDREW E. KRAUSE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Telephone: (212) 637-2769
                                              Facsimile: (212) 637-2786
                                              E-mail: andrew.krause@usdoj.gov



                                                 11
